Citation Nr: 1632871	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-02 0006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating is excess of 20 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue was remanded in November 2015 for further development.

In connection with this appeal, the Veteran and his spouse testified before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of that hearing has been associated with the claims file.


REMAND

Unfortunately, the Board must remand the appeal for further development.

In November 2015, the Board remanded the issue for a VA examination to determine the current level of severity of all impairment resulting from the service-connected right shoulder disability. 

At a January 2016 VA examination, the VA examiner described that there were additional factors contributing to the right shoulder disability, stating that there was "less movement than normal due to ankylosis, adhesions, etc."  However, the VA examiner in the next subset of questions found no ankylosis.  Ranges of motion were provided.  The Board finds that the VA examiner's statements are contradictory.  Whether ankylosis is present could impact the rating of the Veteran's claim.  On remand, a clarification opinion is needed.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination of the service-connected right shoulder disability with a medical doctor examiner who has not previously examined him to clarify whether the Veteran has ankylosis of the right shoulder.  The examiner must review the claims file and should note that review in the report.  The examiner should describe all disabilities and symptoms related to the right shoulder disability, including their severity and frequency.  The examiner should provide passive and active ranges of right shoulder motion, to include with weight-bearing.  The examiner should state whether there is any additional loss of function due to pain, weakened motion, fatigability, incoordination, or on flare up.  The examiner should specifically state whether or not ankylosis of the right shoulder is shown.  The examiner should provide the rationale for any opinions provided.

3.  Then, readjudicate the claim on appeal.  If the claim remains denied, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




